Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.          Claims 1-5 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bernhardt et al. (9,902,001), hereinafter Brenhardt. Regarding claim 1, Brenhart teaches a table saw, comprising: a table 20 having a work surface with an infeed region; a rotatable, nominally planar, circular blade 24 configured to extend at least partially above the work surface to cut a work piece on the work surface as the work piece is moved into contact with the blade while the blade is rotating, wherein the blade has opposed sides; a motor (not shown) to drive rotation of the blade 24; a splitter (defined by knife 251” and link 252”; Figs. 11-13); a mounting mechanism (not numbered, Fig 1) configured to position the splitter adjacent the blade 24; a blade guard assembly (254”, 2522”) extending from the splitter generally toward the infeed region of the work surface; wherein the blade guard assembly includes a support member (2522”) that extends generally above the blade and which is pivotally connected to the splitter (251”, 252”) for movement between an uppermost  by the guiding part 2543”) to block a work piece having at least a predetermined thickness (larger thickness than the height of the outermost position of the shroud relative to the table surface) from moving into contact with the blade when the support member is in the uppermost position and the shroud is in the second position. See Figs. 2-3 and 11-13 in Brenhardt. 
           Regarding claim 2, Brenhardt teaches everything noted above including that the blade 24 has a radius, and further where the movement of the support member (2522”) between the uppermost position and the lowermost position spans a distance less than 50% of the radius of the blade. First, it is obvious from the drawings that the movement of the support member (2522”) from its lowermost position to its uppermost position is much less than 50% of the radius of the blade, since the movement of the support member is minimal. Second, the movement of the support member (2522”) from its lowermost position to its outermost position could be adjusted via link (252”) and screw knob (253”). See Fig. 11. In this case, 
           Regarding claim 3, Brenhardt teaches everything noted above including that the blade is configured to extend a maximum height (as shown in Figs. 5-7) above the work surface, and further where the movement of the support member between the uppermost position and the lowermost position spans a distance less than the maximum height of the blade above the work surface.  As stated, the movement of the support member is minimal and less that the height of the blade above the table surface. In addition, the movement of the support member (2522”) from its lowermost position to its outermost position could be adjusted via link (252”) and screw knob (253”). See Fig. 11. In this case, the movement of the support member could be adjusted as desired. 
           Regarding claim 4, Brenhardt teaches everything noted above including that the blade is configured to extend a maximum height above the work surface, and further where the movement of the support member between the uppermost position and the lowermost position spans a distance less than 10 mm greater than the maximum height of the blade above the work surface.  As stated above, the movement of the support member of the support member could be adjusted as desired. 
           Regarding claim 5, Brenhardt teaches everything noted above including that the movement of the support member between the uppermost position and the lowermost position spans a distance less than 10 mm below the maximum height of the blade above the work surface.  

3.          Claims 1-2 and 6 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Gass et al. (2005/0166736 A1), hereinafter Gass. Regarding claim 1, Gass teaches a table saw 100, comprising: a table 102 having a work surface with an infeed region; a rotatable, nominally planar, circular blade 105 configured to extend at least partially above the work surface to cut a work piece on the work surface as the work piece is moved into contact with the blade while the blade is rotating, wherein the blade has opposed sides; a motor 300 to drive rotation of the blade; a splitter 580; a mounting mechanism 410 configured to position the splitter adjacent the blade 105; a blade guard assembly 108 extending from the splitter generally toward the infeed region of the work surface; wherein the blade guard assembly 108 includes a support member 536 (Figs. 74-89) that extends generally above the blade and which is pivotally connected to the splitter (via pivot hole 598 of the splitter; Fig. 83) for movement between an uppermost position and a lowermost position relative to the work surface; wherein in the blade guard assembly further includes a shroud 520 which projects from the support member toward the work surface to at least partially obstruct contact with the blade by a user, wherein at least a part ( 528, 530) of the shroud extends adjacent a side of the blade, and wherein the shroud is pivotally (by the pivot pin 548) connected to the support member 536 for movement between a first position and a second position; wherein movements of the support member and the shroud are responsive to engagement of the shroud by a work piece on the work surface; and wherein the shroud acts as a stop (defined by the front portion 526 of the shroud, paragraph 0211, and/or by a projection 568 of  by the shroud. In addition the workpiece that pivots the shroud to the extent that the projection 568 of the shroud contact the upper surface 566 of the support member 536 cannot be entered under the shroud and the guard. 
            Regarding claim 2, Gass teaches everything noted above including that the blade has a radius, and further where the movement of the support member 536 between the uppermost position and the lowermost position spans inherently a distance less than 50% of the radius of the blade.  Clearly, the blade extend less than half of its radius above the table. In the lowermost position of the inside surface of the shroud and the support member are a little more (1/4 to 1/2 inch, paragraph 0210) than 3.125 inches above the saw blade. Even if the shroud allows the maximum thickness of the workpiece, with a thickness of 3.125 inches, enters under the guard, the movement of the guard from its lowermost position to its uppermost position would be less about 3.125 inches (which is less than 50% radius of the saw blade).

the blade guard assembly includes a pivot stop (defined by slot  622 of the support member 536 which abut the top edge of the splitter when the support member and the shroud are pivoted upward; paragraph 0229 and Figs. 82-83) that defines the upper blocking the movement of the support member and shroud away from the work surface; and wherein the shroud 520 is restricted from pivoting relative to the .

4.          Claim 1 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Tautz  (2,352,235). Regarding claim 1, Tautz teaches a table saw, comprising: a table having a work surface with an infeed region; a rotatable, nominally planar, circular blade 55 configured to extend at least partially above the work surface to cut a work piece on the work surface as the work piece is moved into contact with the blade while the blade is rotating, wherein the blade has opposed sides; a motor (not shown) to drive rotation of the blade; a splitter 1; a mounting mechanism 63 configured to position the splitter adjacent the blade 55; a blade guard assembly (16, 23, 24, 33) extending from the splitter generally toward the infeed region of the work surface; wherein the blade guard assembly includes a support member (23, 24, 30) that extends generally above the blade and which is pivotally connected to the splitter (via the bolt 39) for movement between an uppermost position and a lowermost position relative to the work surface; wherein in the blade guard assembly further includes a shroud 16 which projects from the support member toward the work surface to at least partially obstruct contact with the blade by a user, wherein at least a part (16, 18) of the shroud extends adjacent a side of the blade 55, and  by the slot 29; Fig. 6 or the nose 22; Fig. 1) to block a work piece having at least a predetermined thickness from moving into contact with the blade when the support member is in the uppermost position and the shroud is in the second position. It should be noted that the front portion 22 of the shroud will stop the workpeice with thickness larger than its height. In addition, the slot 29 limits the pivotal movement of the shroud relative to the support member and prevent certain workpieces with a large thickness from moving into contact with the blade.
See Figs. 1-6 in Tautz.

Claim Rejections - 35 USC § 103
     5.        The following is a quotation of 35 U.S.C. 103(a) which forms the basis for   
       all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


6.       Claims 2-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brenhardt. Regarding claims 2-5, it could be argued that Brenhardt does not explicitly teach that the movement of the support member between the uppermost position and the lowermost position spans a distance less than 50% of the radius of the blade, or spans a distance less than the maximum height of the blade above the work surface, or spans a distance less than the maximum height In re Aller, 105 USPQ 233. In addition, it would have been an obvious matter of design choice to select the size of the blade and support and the shroud in a manner that satisfy the dimensions or parameters set forth in the claims, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

7.       Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Brenhardt is view of Ceroll et al. (5,875,698), hereinafter Ceroll. Regarding claim 6, Brenhardt teaches everything noted above including a table saw, comprising: a table 20 having a work surface with an infeed region;  a rotatable, nominally planar, circular blade 24 configured to extend at least partially above the work surface to cut a work piece on the work surface as the work piece is moved into contact with the blade while the blade is rotating, wherein the blade has a top; a motor (not shown) to drive rotation of the blade; a splitter (251”, 252”); a mounting mechanism (Fig. 7) configured to position the splitter adjacent the blade; a blade guard assembly (254”, 2522”) extending from the splitter (251”, 252”) generally toward the infeed region of the work surface; wherein the blade guard assembly includes a support member (2522”) and a shroud (254”), wherein the shroud and support member are configured for movement in a range of positions between a nominal position, in . 
See Figs. 2-3 and 11-13 in Brenhardt. 
           Brenhardt does not explicitly teach a blade adjustment mechanism configured to change the orientation and elevation of the blade relative to the work surface. However, the use of a blade adjustment mechanism to tilt and elevate a blade of a table saw is old and well known in the art such as taught by Ceroll. Collins teaches a table saw having a blade adjustment mechanism (24, 26) to change orientation and elevation of a blade 22 relative to the table 14. See Figs. 1-3 in Ceroll. It would have been obvious to a person of ordinary skill in the art to provide Brenhardt with a blade adjustment mechanism, as taught by Ceroll, in order to change the angle and depth of the cuts as desired.

Conclusion
8.        The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Gass et al. (2012/0216665), Jorgensen (6,796,208), and Tsuda (9,586,335) teach a table saw having a blade guard assembly.

9.         Any inquiry concerning this communication or earlier communications fro the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4545. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

/GHASSEM ALIE/Primary Examiner, Art Unit 3724        
                                                                                                                                                                                                February 19, 2021